DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 16, 2021 has been entered.  Amendment of claim 7is acknowledged.  Claims 20-23 have been cancelled. Claims 1-6 and 9-19 are withdrawn pursuant to Applicants' election filed on October 12, 2020. Claim 24 has been newly added. Claims 7 and 24 are currently under consideration in this application.
The rejection of claims 7 and 20-23 under 35 U.S.C. 112(a) for lack of enablement is withdrawn in view of Applicant's claim amendment. 

Response to Arguments
Applicant’s arguments, see page 7, filed 3/16/2021, with respect to the rejection of claims 7 and 20-23 under 35 U.S.C. 102(a)(1) as being anticipated by Donders have been fully considered and are persuasive.  Donders teaches administration of Lactobacillus acidophilius, but does not disclose treatment of a menopausal symptom. Therefore, this rejection has been withdrawn. 
Applicant's arguments regarding the rejection of claim 7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hattori have been fully considered but they are not persuasive.  Applicant argues Hattori fails to teach administering an effective amount of Lactobacillus acidophilus, because Lactobacillus acidophilus is used to metabolize the lignin to generate an estrogen-like active intermediate.  However, the instant claim 7 recites the open transitional term "comprising" after the “administering a a pharmaceutical composition comprising Lactobacillus acidophilus for menopausal disorder (Hattori Claim 5, ¶ 29, ¶ 30) and the prevention or treatment of the recited symptoms of increased body fat and decrease in bone density would be inherently met as evidenced by Davis (Davis, S.R. et al., Understanding weight gain at menopause, 2012, Climacteric, 15:5, 419-429: Pg. 420, Col. 2, ¶ 2, lines 1-6: Studies in animal models indicate that changes in the hormonal milieu at menopause contribute to changes in body composition and fat distribution.  Studies in mice have demonstrated that the loss of ovarian function promotes a diet independent increase in adipose tissue mass and associated metabolic pathologies) and Hopkins (Hopkins Medicine, https://www.hopkinsmedicine.org/health/conditions-and-diseases/osteoporosis/osteoporosis-what-you-need-to-know-as-you-age, 4/17/2020: Pg. 2, Causes and Risk Ractors, ¶ 2, lines 4-6: After age 50, bone breakdown outpaces bone formation and bone loss often accelerates, particularly at the time of menopause; ¶ 3: The risk for osteoporosis and osteopenia—low bone density that’s not yet in the osteoporosis range—is higher in women because female bones typically are smaller and less dense than male bones.  The risk increases at menopause, when levels of bone-bolstering estrogen fall).  Therefore, this rejection is maintained. 
Claim Objections
Claim 7 is objected to because of extraneous words. Examiner suggests amending claim 7 to the following:  A method for preventing or treating a menopausal symptom, comprising administering a pharmaceutical composition comprising an Lactobacillus acidophilus to a subject in need thereof, wherein the menopausal symptom is an increase in body fat, a decrease in bone mineral density, an increase in pain sensitivity, or depression.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection – Necessitated by Amendment) Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ biological materials, specifically Lactobacillus acidophilus.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise 
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the bacteria strains (p. 9, lines 6-8 of the specification), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection – Modified as Necessitated by Amendment) Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hattori (US 2009/0104167 A1).
Regarding claim 7, Hattori teaches a method for preventing/ameliorating menopausal symptoms comprising administering a pharmaceutical composition comprising Lactobacillus acidophilus (Hattori Claim 5: A prophylactic/ameliorating agent for menopausal disorder comprising as an active ingredient a lignan cultured together with Lactobacillus acidophilus; ¶ 30, lines 5-7: a lignan cultured together with lactic acid bacteria can be formulated by blending in a suitable combination with a pharmaceutically acceptable carrier).  Hattori teaches the active method step and intended purpose of preventing or treating menopausal disorder; therefore, the prevention or treatment of the recited symptoms are inherently disclosed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657